GILLETTE, P. J.
When this appeal from convictions for murder and burglary in the first degree was last before us, defendant argued solely that the trial court erred in refusing to merge his two convictions. Concluding, as had the trial court, that the two crimes had two different criminal objectives, see State v. Goldsby, 59 Or App 66, 73, 650 P2d 952 (1982), we affirmed without opinion. State v. Smith, 64 Or App 634, 669 P2d 842 (1983). Defendant now petitions for discretionary review by the Supreme Court on a different theory, ie., that the trial judge erred in imposing a 10-year mandatory minimum sentence in connection with his murder conviction. We treat the petition as one for reconsideration. ORAP 10.10. We allow the petition, withdraw our former decision and modify defendant’s sentence.1
 The 10-year minimum sentence for murder was not permissible. State v. Macy, 295 Or 738, 671 P2d 92 (1983). Nonetheless, this court might deem the error waived were it not for the fact that the impermissible mandatory minimum is to be served consecutive to another mandatory minimum. This improper 10-year delay in a prisoner’s eligibility for parole is, we think, sufficiently egregious to justify our exercising discretion to cure the error. The 10-year minimum to be served on defendant’s murder conviction is deleted. See Or Const, Art VII, § 3; State v. Macy, supra. In all other respects, defendant’s convictions and sentences for murder and burglary are affirmed.
Petition for reconsideration allowed; former decision withdrawn; defendant’s sentence for murder modified by deleting 10-year minimum sentence. Affirmed as modified.

 No challenge is made to defendant’s 10-year minimum sentence for burglary.